DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 	Claims 1-15 and 17-21 are currently pending in U.S. Patent Application No. 16/220,797.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments in addition to those considerations as identified in that Interview Summary dated 1/19/2021.  Newell fails to teach/suggest predicting using a trained neural network, respective pose confidences for each cell of the plurality of cells, the respective pose confidences corresponding to one or more human poses having multiple human feature points, and performing an action based at least on a particular pose confidence indicating that a particular human pose is predicted to occur within a particular cell.  Corresponding rejections to the claims are withdrawn accordingly.



Allowable Subject Matter and Reasons for Allowance
Claims 1-15 and 17-21 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.
References of record fail to serve in any combination teaching/suggesting those limitations as required by the claim(s) as a whole and to include in particular:
“predict, using a trained neural network, respective pose confidences for each cell of the plurality of cells, the respective pose confidences corresponding to one or more human poses having multiple human feature points, and 
perform an action based at least on a particular pose confidence indicating that a particular human pose is predicted to occur within a particular cell.”
Applicant’s invention as claimed enables a multi-person pose detection that does not suffer from using an extra person detector.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art and as such are pertinent to the claimed invention despite not lending to an obvious combination suggesting the claimed invention.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/IAN L LEMIEUX/Examiner, Art Unit 2669